Plaintiff in error, Bert Elliott, was convicted in the district court of Carter county of keeping a place in the town of Wirt with the felonious intent and purpose of selling intoxicating liquors, and his punishment fixed at imprisonment for two years and a fine of $50. To reverse the judgment rendered on the verdict, he appeals.
In the case of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, the statute upon which this prosecution is based was held unconstitutional and void. For the reasons stated in the opinion in that case, the judgment is reversed.